 



Exhibit 10.5
     FIRST AMENDMENT (the “Amendment”) to each of the various Stock Option
Agreements (the “Option Agreements”) by and between [                    ] (the
“Executive”) and Phelps Dodge Corporation, a New York corporation (the
“Corporation”), dated as of                         , 2006. Terms used without
definition herein shall have the respective meanings set forth in the applicable
Option Agreement or the Corporation’s 2003 Stock Option and Restricted Stock
Plan (the “Plan”).
     WHEREAS, the Corporation has awarded Options to the Executive pursuant to
the Plan or a predecessor plan (as evidenced by the Option Agreements) for the
purpose of incentivizing the Executive to improve the performance of the
Corporation and create value for its shareholders;
     WHEREAS, each Option is governed by the terms of the applicable Option
Agreement and the Plan;
     WHEREAS, the Corporation expects to enter into a definitive agreement dated
on or about June 25, 2006 (the “Combination Agreement”) pursuant to which the
Corporation will combine with Inco Limited pursuant to a plan of arrangement
under the laws of Canada (the “Transaction”);
     WHEREAS, the consummation of the Transaction will constitute a Change of
Control for purposes of the Option Agreements and the Plan; and
     WHEREAS, pursuant to and in accordance with Section 7 of the Plan, the
Corporation and the Executive have determined that, in light of and subject to
the consummation of the Transaction, it is in the mutual best interests of the
Corporation, its shareholders and the Executive to amend the Option Agreements
to reduce certain of the Executive’s rights and entitlements under the Option
Agreements and the Plan and to make the other changes set forth in this
Amendment.
AMENDMENT
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
Corporation and the Executive hereby agree as follows:

1.   This Amendment shall be effective as of the Effective Time (as such term is
defined in the Combination Agreement). In the event that the Combination
Agreement is terminated prior to the occurrence of the Effective Time or if the
Effective Time does not otherwise occur on or prior to January 1, 2007, this
Amendment shall be null and void ab initio and shall have no force or effect.

The parties hereto acknowledge and agree that the Amendment shall apply solely
with respect to the Transaction and shall not apply with respect to any other
transaction (including, without limitation, any transaction that is consummated
subsequent to the Transaction) that, if consummated, would constitute a Change
of Control for purposes of the Option Agreements and the Plan.

 



--------------------------------------------------------------------------------



 



2.   Section 2 of each Option Agreement is hereby amended to delete subsection
(b) thereof.

3.   Section 4 of each Option Agreement is hereby amended to delete the phrase
“not earlier than six months from the Grant Date” from the proviso included in
the second sentence thereof.

4.   Section 1 of Supplement B to each Option Agreement is hereby amended to
delete the phrase “not earlier than six months from the date on which the Option
was granted and” from the first sentence thereof.

5.   Section 1 of Supplement B to each Option Agreement is hereby amended to
replace subsection c. thereof with the following subsection c.:

     “c. Good Reason. For purposes of the definition of Qualifying Termination,
“Good Reason” means a termination of employment with the Corporation and its
Subsidiaries by the Employee on account of one or more of the following events
(and the Employee has not agreed to such event in writing):
     (i) a material reduction in the duties and responsibilities held by the
Employee immediately prior to such Change of Control;
     (ii) a reduction by the Corporation or any Subsidiary of the Employee’s
base salary or target bonus opportunity under the Corporation’s Annual Incentive
Compensation Plan (or any successor plan thereto) as in effect immediately prior
to such Change of Control;
     (iii) a material reduction in the aggregate level of benefits from those
provided to the Employee immediately prior to the Change of Control under the
Corporation’s employee benefit plans and programs, not taking into account any
reduction that is generally applicable to all employees eligible to participate
in any such plan or program; or
     (iv) the Corporation’s or any Subsidiary’s requiring the Employee to be
based anywhere other than a location within 50 miles of his or her location
immediately prior to such Change of Control.”

6.   The remaining provisions of each Option Agreement shall remain in full
force and effect.

7.   Confidentiality. The Executive hereby agrees that he or she will not
disclose to any person or entity (other than to his or her personal legal
advisor on a need-to-know basis), the nature and content of any negotiations,
discussions, presentations or other communications with respect to this
Amendment or, prior to the public disclosure of this Amendment by the
Corporation, the existence or the terms and conditions of this Amendment.

8.   Governing Law. This Amendment shall be governed by the laws of the State of
New York.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has duly executed this Amendment
by its authorized representative and the Executive has hereunto set his hand, in
each case as of the date of this Amendment.

                  PHELPS DODGE CORPORATION
 
             
 
      By:    
 
         
 
           
 
      Name:    
 
      Title:    
 
                EXECUTIVE:
 
                       
 
      [Name]    
 
      [Title]    

3